EXHIBIT 99.1 Energy XXI Completes Concurrent Offerings of Common Stock and Convertible Perpetual Preferred Stock HOUSTON, Dec. 15, 2009 – Energy XXI (Bermuda) Limited (the "Company") today announced that it has completed its previously announced concurrent public offerings of common stock and convertible perpetual preferred stock.The Company sold a total of 90 million shares of its common stock at $1.90 per share and 1.1 million shares of its 7.25% convertible perpetual preferred stock at $100 per share, including the over-allotment option for the convertible preferred stock, which was exercised in full by the underwriters. Total net proceeds from these offerings, after deducting underwriting discounts and commissions, were $268.7 million.The Company intends to use the net proceeds from these offerings to fund its previously announced acquisition of certain Gulf of Mexico shelf oil and natural gas interests from MitEnergy Upstream LLC, a subsidiary of Mitsui & Co., Ltd. UBS Investment Bank and Credit Suisse Securities (USA) LLC were joint book-running managers for the offerings. The offerings were made by means of a prospectus and related prospectus supplements, copies of which may be obtained from UBS Investment Bank, Attention: Prospectus Department, 299 Park Avenue, New York, NY 10171, 888-827-7275 and Credit Suisse Securities (USA) LLC, Prospectus Department, One Madison Avenue, New York, NY 10010, 800 221-1037. An electronic copy of each of the respective prospectus supplements is also available from the Securities and Exchange Commission’s website at www.sec.gov. The shares of common stock and convertible preferred stock were offered and sold pursuant to an effective shelf registration statement that the Company previously filed with the U.S. Securities and Exchange Commission. This press release is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. Forward-Looking Statements All statements included in this release relating to future plans, projects, events or conditions and all other statements other than statements of historical fact included in this release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements in this press release relate to, among other things, the offering of the common stock and convertible preferred stock and the expected use of proceeds from both proposed offerings.These statements are based upon current expectations and are subject to a number of risks, uncertainties and assumptions, including changes in long-term oil and gas prices or other market conditions affecting the oil and gas industry, reservoir performance, the outcome of commercial negotiations and changes in technical or operating conditions, among others, that could cause actual results, including project plans and related expenditures and resource recoveries, to differ materially from those described in the forward-looking statements.The Company assumes no obligation and expressly disclaims any duty to update the information contained herein except as required by law. About Energy XXI Energy XXI is an independent oil and natural gas exploration and production company whose growth strategy emphasizes acquisitions, enhanced by its value-added organic drilling program. The Company’s properties are located in the U.S. Gulf of Mexico waters and the Gulf Coast onshore.Collins Stewart Europe Limited and Macquarie Capital (Europe) Limited are Energy XXI listing brokers in the United Kingdom. Enquiries of the Company Energy XXI (Bermuda) Limited Stewart Lawrence Vice President, Investor Relations and Communications 713-351-3006 slawrence@energyxxi.com Collins Stewart Europe Limited Nominated Adviser and Joint UK Broker Piers
